SULLIVAN, J.
Epitomized Opinion
Where the testimony produced at the trial showed that the plaintiff, Wheaton, was driving a two ton moving van loaded with furniture, towards the crossing a Street upon which the traction company had its tracks, and was operating, and that when he approached the vicinity of the street intersection, he brought the van to a dead stop, and had an unobstructed view ahead for a distance of several hundred feet, and seeing no car he proceeded on, and in so doing collided with a two car train of the traction company, traveling without excessive speed, the defendant Wheaton was guilty of contributory negligence.
(2) If Wheaton, on approaching the street ear track, put on his brakes while chains were on the rear wheels of the van and as a consequence thereof, on a slppery highway, the van got beyond his control and collided with the car, whose motorman had already used his brake, sounded is whistle and rung his bell, as was testified to by several witnesses, it was probable that the accident was unavoidable, so far as the Traction Co. was concerned, but, notwithstanding this, the accident was attributable to the contributory negligence aforesaid of Wheaton, in not remaining when the car came to a full stop, until the danger had passed by. Judgment reversed.